DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This is in reply to communication filed on 12/15/2020.
	Claims 1-10, 12-13, 15-19 and 21-23 have been amended.
	Claims 1-23 are currently pending and have been examined.

Response to Arguments
Regarding the 35 USC § 101:
	Applicant's arguments (Remarks) have been fully considered but they are not persuasive. The remark cited “Applicant hereby amends independent claims 1, 2 and 21 as shown above. In light of these amendments, Applicant hereby respectfully requests the rejections be withdrawn and the claims be allowed to issue as amended here”. The examiner respectfully disagree as for abstract ideas, Prong One represents a change in procedure from prior guidance, in that examiners now use the enumerated groupings of abstract ideas from the 2019 PEG to identify abstract ideas. The amended claims recite concepts falls within the Commercial or Legal Interactions as the amended claims reciting limitations, such as “receiving … a request from a seeker, wherein the request is sent … and comprise one or more preferences, wherein the request includes a selection includes a selection of short or long distance of a location of a provider … delivering … one of more available options to the seeker … receiving … a selection among the one of more available options from the seeker … communication the selected option to a meal provider of the selected option … sending a confirmation … with instructions for obtaining the selected option”, which considered as concepts of agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, and business relations. See Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 714-15, 112 USPQ2d 1750, 1753-54 (Fed. Cir. 2014), OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1362-63, 115 USPQ2d 1090, 1092 (Fed. Cir. 2015). See MPEP 2106.04(a)(2) (II) (B). In addition the amended claims recites concepts relating to managing personal behavior or relationships or interactions between people include social activities, teaching, and following rules or instructions, see filtering content, BASCOM Global Internet v. AT&T Mobility, LLC, 827 F.3d 1341, 1345-46, 119 USPQ2d 1236, 1239 (Fed. Cir. 2016), following rules or instructions is In re Marco Guldenaar Holding B.V., 911 F.3d 1157, 1161, 129 USPQ2d 1008, 1011 (Fed. Cir. 2018). See MPEP 2106.04(a)(2) (II) (C).
	The Remarks cited that, page 9, “Step 2B is to ask … is yes, the claim is eligible under § 101 … this is an improvement to the technology because, previously, no short and long distanced limitations for orders were processed this way. By using  McRO, 837 F.3d at 1314-15, 120 USPQ2d at 1102-03; DDR Holdings, 773 F.3d at 1259, 113 USPQ2d at 1107. In this respect, the improvement consideration overlaps with other Step 2B considerations, specifically the particular machine consideration (see MPEP § 2106.05(b)), and the mere instructions to apply an exception consideration (see MPEP § 2106.05(f)). Thus, evaluation of those other considerations may assist examiners in making a determination of whether a claim satisfies the improvement consideration”. The amended claims along with the specification merely states additional elements that generally linking the use of the judicial exception to a particular technological environment or field of use – MPEP 2016.05 (h). Wherein, claim 1, 12 and 21; “a remote server”, “an interface”, and “a networked device” as additional limitations that do no more than generally link a judicial exception to a particular technological environment, as the claim limitations limiting the abstract idea of collecting information, analyzing it, and displaying certain results of the collection and analysis, because limiting application of the abstract idea to submitting an order according to distance boundaries is simply an attempt to limit the use of the abstract idea to a Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016).
	For Step 2B, the MPEP recited that “While abstract ideas, natural phenomena, and laws of nature are not eligible for patenting by themselves, claims that integrate these exceptions into an inventive concept are thereby transformed into patent-eligible inventions” the amended claims recited  additional elements that have found not to be enough to qualify as "significantly more" when recited in a claim with a judicial exception, that recites mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer, as discussed in Alice Corp., 134 S. Ct. at 2360, 110 USPQ2d at 1984 (see MPEP § 2106.05(f)). With this has been said, the amended claims do not overcome the 101 rejection. See the Claim Rejections - 35 USC § 101 below. 

Regarding the 35 USC § 103:
	Applicant’s arguments with respect to claims 1-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
There is insufficient antecedent basis for limitations:
“the seeker networked device”. It should be corrected to (the 
“the longer distance is greater than the shorter distance”. It should be corrected to (the long distance is greater than the short distance) recited in: Claim 1 - P.2 – line 12-13, Claim 12 -  P.4 – line 10-11, claim 21 – P.5 – line 23-24.
“the received short”. It should be corrected to (a received short) recited in: Claim 1 - P.2 – line 17, Claim 12 -  P.4 – line 15, claim 21 – P.5 – line 3.
“the meal 
“the group”. It should be corrected to (a group) recited in: Claim 2 - P.2 – line 27, Claim 8 -  P.3 – line 15, claim 11 – P.3 – line 22, Claim 14 - P.4 – line 25, Claim 19 -  P.5 – line 9, claim 20 – P.5 – line 11, and Claim 23 - P.5 – line 10.
“the one or more available meal options”. It should be corrected to (the one or more available 
“the one or more food preferences”. It should be corrected to (the one or more 
	Claims 2-11 are rejected as indefinite, because they depend from the indefinite claim 1 and do not cure the deficiencies set forth above.	
	Claims 13-20 are rejected as indefinite, because they depend from the indefinite claim 12 and do not cure the deficiencies set forth above.	
	Claims 22-23 are rejected as indefinite, because they depend from the indefinite claim 21 and do not cure the deficiencies set forth above.	


Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
 


	

	Claims 1-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. The claim(s) recite(s) the abstract idea with concepts relating to enumerated grouping of:
Certain methods of organizing human activity as the claims recites concepts including social activities, teaching, and following rules or instructions of receiving  user orders and pre-set distance limitations and communicate a confirmation of the order to the user via the user a device, which relates to Commercial or Legal Interactions as the claims reciting concepts of "Commercial interactions" or "legal interactions" include agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, and business relations. See MPEP 2106.04 (a)(2) (II)(B). Also, concepts of	Managing Personal Behavior or Relationships or Interactions Between People, See MPEP 2106.04 (a)(2) (II)(C). 

	This judicial exception is not integrated into a practical application because the claims satisfy the following criteria, which indicate that the claims do not integrate the abstract idea into practical application: 
Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h).   For example, the additional a remote server”, “an interface”, and “a networked device”. See MPEP 2016.05 (h).

	Further, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because one of ordinary skill in the art at the time of filing would find these additional limitations to be performing routine, conventional, and well-understood computer functioning.  See MPEP 2106.05(d).  

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


	Claims 1, 3-6, 9, 12-13, 15, 17, 19 and 21 are rejected under 35 U.S.C 103 as being unpatentable over Havas (US 2013/0317921 A1, hereinafter “Havas First Method”) in view of Tseng (US 2014/0297683 A1, hereinafter “Tseng”).
	Regarding Claims 12, 1, and 21.  Havas First Method discloses a method for obtaining a cooked meal from a meal provider, comprising 
	sending, via an interface on a networked device (Havas First Method, [0022] “first method S100”; “a mobile computing device”) and to a remote server (Havas First Method, [0022]; “The computer system can be a cloud-based computer”), a  (Havas First Method, Fig. 1; “S100” [Wingdings font/0xE0] S”150”. [0015-0028]; “first method S100 can enable a customer to quickly submit a remote order for a favorite food item from any suitable location through a mobile computing device … Block S110 prompts the customer to enter relevant order information through a user interface, such as a user interface within a native application executing on the mobile computing device … Block S110 can prompt the customer to log into a member account with login information … collect order information through various input regions”),
	wherein the request includes a selection of short or long distance of a location (Havas First Method, Fig. 2; “associating the icon with a specific store of a provider (Havas First Method, Fig. 1, [0016]; “first method S100 generates and displays an icon … submit the order to a location store for fulfillment … a particular store location to fulfill the order”. [0028]; “Block S110 can determine the customer's location (e.g., through a GPS sensor arranged within the mobile computing device), identify various local stores (e.g., within a one mile of the customer), and prompt the user to select a particular location from the various local stores”. [0031]; “Blocks S110 and S130 can also display multiple menu items and multiple store locations substantially simultaneously through the user interface”), 
	receiving, via the interface and from the remote server, one or more available (Havas First Method, [ 0028]; “customization options”. Fig. 4A-4D, such as [0016]; “select a favorite size of the coffee drink and a favorite milk option for the coffee drink (shown in FIGS. 4C and 4D”),  wherein the one or more options are options correlated to the request (Havas First Method, [0036]; “Block S110 can further prompt the customer to select one or more food item customization options if applicable, such as drink size (e.g., small, medium, large), topping (e.g., whipped creme, sprinkles), milk type (e.g., whole milk, soy milk, almond milk), or a special instruction”) and a database of known providers (Havas First Method, [0028]; “Block S110 can thus retrieve a menu of items available at the particular store location, including customization options, and display the menu in list form within the user interface”. [0031]; “Blocks S110 and S130 can also display multiple menu items , limited by the received short or long received preference (Havas First Method, [0032]; “Block S130 displays a set of store locations proximal a location of the customer … poll a Global Positioning System … determine the location of the customer and then select a set of store locations within a particular range of the customer”) and correlated predefined distance limit  for the received short or long received distances (Havas First Method, [0028]; “Block S110 can determine the customer's location (e.g., through a GPS … identify various local stores (e.g., within a one mile of the customer), and prompt the user to select a particular location from the various local stores. Block S110 can thus retrieve a menu of items available at the particular store location, including customization options”);
	sending, via the interface and to the remote server, a selected  (Havas First Method, Fig. 1 and Fig. 3; “in response to receiving a selection of the icon, submitting a food order including the food item, the customization option, and the payment method to the store location S150”. [0035]; “Block S130 can link the food order to the particular store location such that Block 150 can submit the food order to the particular store location for fulfillment”); and 
	receiving, via the interface and from the remote server, a confirmation including instructions for obtaining the selected  (Havas First Method, Fig. 4F, [0051]; “once the food order is submitted to the store location, Block S150 can also display a receipt of the food order for the customer, such as on the display of the mobile computing device. For example, the receipt can specify the food item, the customization option, the payment method, and the store location”).

	Havas First Method	 substantially discloses the claimed invention; however, Havas First Method fails to explicitly disclose that the distance to include “the short distance is a predefined distance measured from a location of the seeker networked device and the long distance is a predefined distance measured from the location of the seeker networked device, wherein the longer distance is greater than the shorter distance. However, Tseng teaches:
	wherein the short distance (Tseng, [0017]; “a minimum distance … a minimum distance bound 120”) is a predefined distance measured from a location of the seeker networked device (Tseng, [0017]; “a location icon 112 indicating the current location of the mobile device 102 on the map 111”) and the long distance (Tseng, [0017]; “a maximum distance … a maximum distance bound 122”) is a predefined distance measured from the location of the seeker networked device  (Tseng, [0017]; “a user of the mobile device 102 enters a text string … The search string, along with positional information obtained by the mobile device 102 can be used to identify libraries that are located within general proximity of the mobile , wherein the longer distance is greater than the shorter distance (Tseng, [0017]; “a user can set a top slider to 20 miles and a bottom slider to 0.3 miles to indicate that only geo-coded information associated with locations that are greater than 0.3 miles from the mobile device 102 and less than 20 miles from the mobile device 102 should be identified”);
	
	Thus, the manner of enhancing a particular device (searching a particular provider and/or plurality of providers using a mobile device location by setting short distance and long distance boundaries) was made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in Tseng.  Accordingly, one of ordinary skill in the art would have been capable of applying this known “improvement” technique in the same manner to the prior art searching a particular provider and/or plurality of providers using a mobile device location of Havas First Method and the results would have been predictable to one of ordinary skill in the art, namely, one skilled in the art would have readily recognized that submitting a request including the short distance is a predefined distance measured from a location of the seeker networked device and the long distance is a predefined distance measured from the location of the seeker networked device, wherein the 

	Regarding Claim 13. The combination of Havas First Method in view of Tseng discloses the method of claim 12, further comprising: selecting, via the interface, a  (Havas First Method, [0028]; “Block S110 can prompt the customer to select one item from the menu and then to select customization options for the selected menu item through subsequent menu pages within the user interface”).

	Regarding Claim 15 and 4. The combination discloses the method of claim 12, wherein the (Havas First Method, [0026]; “Block S110 can select relevant text from a menu item select by the customer to create the custom food order. Alternatively, Block S 110 can prompt the customer to enter a description for the food item and arrange text including the description adjacent a graphical image in the icon”).

	Regarding Claim 17 and 5. The combination discloses the method of claim 12, wherein the  

	Regarding Claim 19 and 9. The combination discloses the method of claim 12, wherein the one or more available (Havas First Method, [0034]; “Block S130 can automatically select the store location. For example, Block S130 can select a nearest store location that can fulfill the customer's food order (e.g., based on the GPS location of the customer's mobile computing device)”) price, and reviews of a (Havas First Method, [0036]; “Once the customer selects a store location in Block S130, Block S110 can display a menu of food items available through the selected store location. For example and as shown in FIG. 4A, Block S110 can organize and display the menu of food items … Block S110 can further display or link each menu item to a description and/or a customer review”).

	Regarding Claim 3. The combination discloses the method of claim 1, wherein the one or more available (Havas First Method, [0028]; “Block S110 can prompt the customer to log into a member account with login information … collect order 

	Regarding claim 6. The combination discloses the method of claim 1, wherein the short distance is a one mile physical distance to the  (Havas First Method, [0034]; “Block S130 can automatically select the store location. For example, Block S130 can select a nearest store location that can fulfill the customer's food order (e.g., based on the GPS location of the customer's mobile computing device)”. [0028]; “identify various local stores (e.g., within a one mile of the customer)”) and 
	Havas First Method	 substantially discloses the claimed invention; however, Havas First Method fails to explicitly disclose that the range of distance to include “the long distance is three miles physical distance to the seeker”. However, Tseng teaches: the long distance is three miles physical distance to the seeker (As shown in Tseng Fig. 1 snapshot below. [0017]; “the distance control 106 is presented as a slider that allows the user to select a minimum distance and a maximum distance”. ).

    PNG
    media_image1.png
    294
    234
    media_image1.png
    Greyscale
Fig. 1 snapshot

	Therefore, it would have been obvious matter of design choice to one of ordinary skill in the searching and presenting a provider and/or plurality of providers art at the time of filing to modify Havas First Method to specify that the long distance is three miles physical distance to the seeker, as taught by Tseng, where this would be performed in order to show users in a city names of restaurants around them.  See Tseng [0004]. See MPEP 2144.04 (IV) (A).

	Claims 7, 8, and 18 are rejected under 35 U.S.C 103 as being unpatentable over Havas First Method in view of Tseng further in view Havas Second Method.
	Regarding Claim 7. The combination of Havas First Method in view of Tseng discloses the method of claim 1, and 
the short distance is a three block physical distance to the seeker and the long distance is five blocks physical distance to the seeker”. However, Tseng teaches:
the short distance is a three block physical distance to the seeker and the long distance is five blocks physical distance to the seeker (As shown in Tseng Fig. 1 snapshot below. [0017]; “the distance control 106 is presented as a slider that allows the user to select a minimum distance and a maximum distance”. ).

    PNG
    media_image1.png
    294
    234
    media_image1.png
    Greyscale
Fig. 1 snapshot
	Therefore, it would have been obvious matter of design choice to one of ordinary skill in the searching and presenting a provider and/or plurality of providers art at the time of filing to modify Havas First Method to specify that the short distance is a three block physical distance to the seeker and the long distance is five blocks physical distance to the seeker, as taught by Tseng, where this would be performed in 
	The combination substantially discloses the claimed invention; however, the combination fails to explicitly disclose the “wherein the ”. However, Havas Second Method teaches: 
	Wherein the  (Havas Second Method, [0072-0074]; “Block S230 of second method S200 recites selecting a menu of food items fulfilled by the store location … Block S230 can retrieve a menu of food items from a database of menus and present the menu of food items to the customer through the user interface … Block S232 can access a database of stored menus for the set of store locations proximal the customer, such as described above, and combine the items from the various menus into a single composite menu”. [0069]; “search a database of store locations within a threshold range of the current location customer”. See Fig. 8 snapshot below).

    PNG
    media_image2.png
    366
    211
    media_image2.png
    Greyscale
Fig. 8 snapshot 

	Therefore, it would have been obvious to one of ordinary skill in the methods and systems for providing and receiving services art at the time of filing to modify Havas First Method to include the provider has a provider profile stored on the remote server, as taught by Havas Second Method, where this would be performed in order to select a store location without a shortage or without a shortage affecting a predicted item of the customer's pre-order.  See Havas Second Method [0072].    

	Regarding Claim 8 and 18. The combination discloses the method of claim 1, wherein the remote server includes one or more selected from the group consisting of a database of (Havas First Method, [0028]; “Block S110 can thus retrieve a menu of items available at the particular store location, including customization options, and display the menu in list form within the user interface”), a database of (Havas First Method, [0028]; “Block S110 can further cooperate with Block S120 and Block S130 to implement the customer's member account login information to access a member database containing customer-related information, such as personal information, favorite store locations, favorite food items, and/or preferred payment methods”), and 
	The combination substantially discloses the claimed invention; however, the combination fails to explicitly disclose the “a database of ”. However, Havas Second Method teaches: 
	a database of (Havas Second Method, [0072]; “For example, Block S230 can retrieve a menu of food items from a database of menus and present the menu of food items to the customer through the user interface”).

	Therefore, it would have been obvious to one of ordinary skill in the methods and systems for providing and receiving services art at the time of filing to modify Havas First Method to include a database of meal providers, as taught by Havas Second Method, where this would be performed in order to select a store location without a shortage or without a shortage affecting a predicted item of the customer's pre-order.  See Havas Second Method [0072].    

	Claims 16, 10 and 22 are rejected under 35 U.S.C 103 as being unpatentable over Havas First Method in view of Tseng further in view Singh (US 2016/0078571 A1, hereinafter “Singh”).

	Regarding Claim 16. The combination discloses the method of claim 12, wherein the (Havas First Method, [0014]; “As shown in FIG. 1, first method S100 for submitting a food order remotely includes: generating a graphical icon representative of a food item and a customization option for the food item selected by a customer in Block S110”).
in response to a communication received from the remote server via the interface on the networked device”. However, Singh teaches: 
	in response to a communication received from the remote server via the interface on the networked device (Singh, Fig. 2; “display advertisements, promotions, and offers 201” [Wingdings font/0xE0] “search for a restaurant 202” [Wingdings font/0xE0] “browse a restaurant food menu 203” [Wingdings font/0xE0] “add selected food items to a shopping cart”. See [0059- 0061]; “The hotel room restaurant delivery system (HRRDS) displays 201 information, for example, restaurant information, information on cuisines, advertisements, latest offers, discounts, promotions, etc., offered by multiple restaurants in the restaurant network on the graphical user interface (GUI) of the electronic device”).

	Therefore, it would have been obvious to one of ordinary skill in the methods and systems for providing and receiving services art at the time of filing to modify Havas First Method created request including in response to a communication received from the remote server via the interface on the networked device, as taught by Singh, where this would be performed in order to provide a system to order food while the customers can stay in their rooms and engage in other activities rather than venture out to find a restaurant at a different location from their place and spend time 

	Regarding claims 10 and 22. The combination discloses the method of claim 1 (See claim 1 rejection supra) wherein 
	The combination substantially discloses the claimed invention; however, the combination fails to explicitly disclose the “the communication further comprises an optional dining invitation to the seeker”. However, Singh teaches: the communication further comprises an optional dining invitation to the(Singh, Fig. 2; “display advertisements, promotions and offers 201”. Aldo Fig. 1A, [0027]; “The hotel room restaurant delivery system (HRRDS) determines and renders 105 information, advertisements, and promotions of multiple restaurants proximal to the hotel room from the restaurant network on the graphical user interface (GUI) of the electronic device … for example, restaurant information, information on cuisines, the food menu, and supplementary information comprising, for example, news and activity information on online activities hosted by the HRRDS”).
	Therefore, it would have been obvious to one of ordinary skill in the methods and systems for providing and receiving services art at the time of filing to modify Havas First Method include an optional dining invitation to the meal seeker, as taught by Singh, where this would be performed in order to allow the guest to purchase food items of his/her choice at reduced costs. See Singh [0005].    

	Claims  20 and 11 are rejected under 35 U.S.C 103 as being unpatentable over Havas First Method in view of Tseng further in view of Cosic (US 9,367,806 B1, hereinafter “Cosic”).

	Regarding claim 20 and 11. The combination discloses the method of claim 12, wherein the networked device is selected from the group consisting of a mobile device equipped with a network device, a tablet, a cellular phone, a personal digital assistant (PDA)  (Havas First Method, [0064]; “the customer-side user interface can execute within (e.g., be accessible through) a web browser or through a native application executing on a mobile computing device, such as a tablet, a smartphone, or a personal data assistant (PDA)”), a desktop computer, a laptop computer, a smart phone, and any other networked devices (Havas First Method, [0022]; “such as on a smartphone, a laptop computer, or a desktop computer … method S100 can be implemented by a computer system … The computer system can be a cloud-based computer (e.g., Amazon EC.sub.3), a mainframe computer system, a grid-computer system, or any other suitable computer system”).
	The combination substantially discloses the claimed invention; however, the combination fails to explicitly disclose the “an iPod, a pager, a television, a media player, a digital video recorder (DVR)”. However, Cosic teaches an iPod, , a pager, a television, a media player, a digital video recorder (DVR) (Cosic, col. 12, line 43-51; 
	Therefore, it would have been obvious to one of ordinary skill in the methods and systems for providing and receiving services art at the time of filing to modify the communication devices used Havas First Method to include an iPod, a pager, a television, a media player, a digital video recorder (DVR), as taught by Cosic, where this would be performed in order to accommodate a user, how might be an average user of a mobile device and may not be highly-trained in DBMS operation, of a mobile or embedded device to more efficiently and conveniently operate a DBMS via the mobile or embedded device platform.  See Cosic, col 1, lines 49-54.    

	Claims 2, 14 and 23 are rejected under 35 U.S.C 103 as being unpatentable over Havas First Method in view of Tseng further in view of Shamaiengar (US 2011/0218839, hereinafter “Shamaiengar”).

Regarding Claim 14, 2 and 23. The combination discloses the method of claim 12, wherein the one or more food preferences are selected from the group consisting of location (Havas First Method, Fig. 1, [0029]; “Block S130 functions to specify a particular store location to fulfill the food order and to assign the particular store to the icon such that, when the customer selects the icon”), cuisine type (Havas First Method, [0032]; “Block S130 can additionally or alternatively filter store location displayed for the customer based on store locations that offer a particular food item and/or food item option”), time preference (Havas First Method, [0048]; “Once the customer selects the order icon and/or the order submission icon, first method S100 can further prompt the customer to enter a preferred pickup time (e.g., in 10 minutes)”), 
	The combination substantially discloses the claimed invention; however, the combination fails to explicitly disclose the “price, and food allergy information, take-out option, dining option”. However, Shamaiengar teaches: price, and food allergy information (Shamaiengar, [0024]; “the interactive shopping tool comprises an interactive dining and delivery tool … menu data such as hours of operation, delivery times, customer satisfaction, pricing, food ingredients, allergy warnings, nutritional data, images of menu items, menu descriptions and other data of the interactive shopping tool”) take-out option, dining option (Shamaiengar, [0024]; “the interactive shopping tool comprises an interactive dining and delivery tool … take-out order”. [0025]; “the interactive shopping tool enhance providing a communications medium 
	Therefore, it would have been obvious to one of ordinary skill in the methods and systems for providing and receiving services art at the time of filing to modify Havas First Method to include price, take-out option, dining option and food allergy information, as taught by Shamaiengar, where this would be performed in order to provide easy-to-use communications and/or procurement tools of consumer goods and services.  See Shamaiengar [0004], and enabling the purchase of deliverable goods and services via a remote, electronic ordering system. See Shamaiengar [0005].    
	
Conclusion
1.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action 
2.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
   CUMMINGS (US-20150235193-A1) for teaching ordering system for order dining in or takeout orders.
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVIA SALMAN whose telephone number is (313)446-4901.  The examiner can normally be reached on Monday thru Friday; 9:00 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAHD OBEID can be reached on (571)270-3324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 
/AVIA SALMAN/Examiner, Art Unit 3687                                                                                                                                                                                                        
/FAHD A OBEID/Supervisory Patent Examiner, Art Unit 3687